DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
Status of the Claims
3.	Claims 1-6, 8 and 10-12 are currently pending.  This office action is in response to the amendment filed on 08/05/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Concerning claims 2 and 14 the original specification does not provide support for the combination of limitations of “an alkyl (meth)acrylate having a biomass-derived alkyl group with 14 or more carbon atoms at its ester terminus in an amount of 10% by weight or more”  (as indicated in claim) and  the limitation of “more than 70% by weight of an alkyl (meth)acrylate having a biomass-derived alkyl group with 12 or more  carbon atoms at its ester terminus”.  Applicants specification indicates biomass derived C12 or high alkyl group at the ester terminus may be referred to as a long bioalkyl (meth)acrylate  (applicants specification paragraph 0029) and indicates that the alkyl group can be C14 or higher (paragraph 0030).  The long bioalkyl (meth)acrylate is indicated to be present in the monomer mixture in an amount of 10% by weight or higher, 30 % by weight or higher, 50% by weight or higher  or 70% by weight or higher (applicants specification paragraph 0031).  Applicants specification does not provide any indication of a combination of a C14 or higher alkyl (meth)acrylate present in a specifically indicated  amount of the monomer where a C12 or high alkyl (meth)acrylate is present in a specifically indicated greater amount of the monomer. As such there is not enough support for the combination of limitations in the originally filed specification. 
Claims 3-4 are rejected as being dependent from a rejected base claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clapper (US 2011/02377725 A1) in view of Ander (US 2006/0052561 A1) and Tanaka (US 2016/0017194 A1).
Concerning claim 1 and 8 Clapper teaches pressure sensitive adhesives prepared from (meth)acrylate ester of 2-alkyl alkanols (abstract) which are indicated to be used as tapes which are indicated to comprise a layer of adhesive (paragraph 0001 and 0071), which would correspond to the claimed adhesive sheet having a pressure sensitive layer formed from a pressure sensitive adhesive composition.  The polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0025)

    PNG
    media_image1.png
    132
    283
    media_image1.png
    Greyscale

Where R1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0026-0027). This corresponds to an alkyl (meth) acrylate having a alkyl groups which is from 12-32 carbon atoms. 
Clapper teaches that the adhesive composition is derived from renewable resources such as plant material (paragraph 0031). The increase in the price of oil and concomitant petroleum derived products, has led to volatile prices and supply for many adhesive products. It is desirable to replace all or part of the petroleum based feedstocks with those derived from renewable resources such as plants, as such materials become relatively cheaper, and are therefore both economically and socially beneficial.  Clapper further indicates that the preferred (meth)acrylate ester monomer is the ester of (meth)acrylic 
Clapper does not specifically teach that the biomass derived alkyl group of the alkyl (meth)acrylate has at least 14 carbon atoms, the amount of biomass derived carbons in the pressure sensitive adhesive or the amount of biomass-derived carbon atoms of the tackifier, the specific amount of tackfier or the peel strength of the composition on stainless steel .  
Clapper as is indicated above teaches that there is an alkyl (meth)acrylate of the Guebet (meth)acryalte monomer which has a 12-32 carbon atoms in the alkyl chain which can be derived from biomass (paragraph 0031)and which is indicated to be present in an amount of 51 to 99 parts by 100 parts by weight of monomer and which has an overlapping range with the claimed number of carbon atoms in the alkyl group.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use an alkyl (meth)acrylate having a biomass derived alkyl group having the claimed number of carbon atoms because Clapper teaches an alkyl (meth)acrylate having a biomass derived alkyl group having an overlapping range of carbon atoms with the claimed number of carbon atoms. 
Clapper teaches that a tackifier can be used in the pressure sensitive adhesive (paragraph 0018) and that tackifier which is used can be hydrogenated rosin resins, hydrogenated and esterifed rosin resins, hydrogenated terpene resins (paragraph 0066). Concerning the tackifier it should be noticed that terpene and rosin are known plant products and so the terpene or rosin based tackifier resins of Clapper would be expected to have at least some biomass derived carbon atoms.  

Clapper additionally teaches that the tackifier should be used in an amount of from 20 to 150 parts by weight relative to 100 part of the (meth)acrylate polymer (paragraph 0066). This is an overlapping range with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
Clapper teaches that the polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). It should be noticed that the monomer formed from Guerbet alkanols are indicated to comprise C12-C32 alkyl groups (paragraph 0022). The acrylate or methacrylate group would comprise from 3 to 4 carbon atoms.  This indicates that if the Guerbet alkanols are 100 % biomass derived that the monomer comprises approximately 75 % to 91.4 % of bioderived carbons.  This with the amount of the Guerbet (meth)acrylate in the monomer of from 51-99 wt% would indicate that the amount of biomass derived carbons in the acrylic polymer can be a very least an overlapping range with the claimed range of greater than 50 wt% or 60 wt%. 
Clapper as previously indicated teaches that it is desirable to replace all or part of the petroleum based feedstocks with those derived from renewable resources such as plants, as such materials 
Tanaka is drawn to pressure sensitive adhesives that have a biomass degree of 50% by weight or more a biomass degree of 50% by weight or more and preferably 60% by weight or more and more preferably 70% by weight or more (paragraph 0020) which are indicated to be capable of being acrylic pressure sensitive adhesives (paragraph 0022).  Tanaka further teaches that rosin or terpene based tackifiers produced from a plant-derived raw material is preferably used as tackifier so that the biomass degree can be increased (paragraph 0058).  In order for the tackifier to increase the biomass degree of the pressure sensitive adhesive composition that is indicated to have a biomass degree of 50% by weight or more, the tackifier must have a biomass degree of 50 % by weight or more. Examples include raw rosin such as gum rosin,  wood rosin and tall oil rosin (paragraph 0061) which would be expected to be made of 100% biomass carbon atoms as these tackifiers are a biologically made product.  Tanaka further teaches that the high biomass degree is desired because petroleum based pressure sensitive adhesives contribute to the depletion of oil resources and are not environmentally conscious because of the emission of carbon dioxide as such the use of plant derived raw materials has been recommended (paragraph 0004). 
It would have been obvious to alter the composition of Clapper to have the indicated biomass derived carbon atoms of Tanaka of 50% by mass or more or 60% by mass or more and to include the tackifiers of Tanaka which has a biomass degree of 50% by weight or more in the claimed amount for the purpose of providing a more environmentally friendly pressure sensitive adhesive and to provide a more environmentally friendly tackifier for the biomass derived pressure sensitive composition of Clapper and Clapper teaches an overlapping range with the claimed range of the amount of the tackifier. 
Clapper does not specifically teach the claimed peel strength of 14 N/20mm or greater to a stainless steel plate. 

Clapper teaches examples of the composition that are indicated to have a 180 °C peel adhesion to stainless steel of values that vary from 32 to 101 N/dm (paragraph 0099 Table 6 examples 12-28) which would correspond to 6.4 to 20.2 N/ 20 mm ( as 1 dm is 100 mm so 5N/20mm would equal 1N/dm).  These values provide an overlapping range with the claimed range of greater than 14 N/ 20 mm.  These examples also indicate that a Guerbet (meth)acrylate ester monomer is used and gives a majority of inventive examples that have Guerbet (meth)acrylate ester monomers have 14-18 carbon atoms in the alkyl group (paragraph 0099 Table 6 examples 15-28 and paragraph 0073 Table 1). 
Clapper teaches that the adhesive polymer includes acid functional monomer which are generally selected from ethyleneically unsaturated carboxylic acids such as (meth)acrylic acids (paragraph 0035) and that these monomers are present in an amount of preferably 0.5 to 15 parts  based on 100 parts by weight total monomer (paragraph 0035) and further indicates that  polar monomer can be present in the polymer in addition to the acid monomer and teaches that preferred polymer monomer include hydroxyethyl (meth)acrylate and that these monomers are preferably present in an amount of from 0.5 to 10 parts by weight (paragraph 0037). 
Ander is drawn to pressure sensitive adhesives (abstract) and teaches that the use of acrylic acid monomer helps provide high adhesion  to polar surfaces because of the strong interaction of the strongly polar carboxyl group of acrylic acid to  the polar or semipolar substrates (paragraph 0008) 
The examples provided by Clapper indicate that the polymer is formed from 28.5 g of a Guerbet monomer, 0.3 g of acrylic acid and 1.2 g of hydoxyethyl acrylate (paragraph 0097) which would correspond to 95 parts by weight of the guerbet monomer, 1 part by weight of the acrylic acid and 4 parts by weight of the hydroxyethyl acrylate monomer.  As such Clapper teaches examples that provide an overlapping range with the claimed range as to the amount of peel strength but uses polymer that do not have even half of the amount of the adhesion improving acrylic acid or hydroxyethyl acrylate which Clapper indicates can be used to make the composition. Clapper also teaches that the adhesive composition is expected to have exceptional adhesion, that a balance of adhesive characteristics is necessary and that the adhesive characteristics can be altered by adding tackifiers or plasticizers to the adhesive composition.  The examples which teach the claimed range peel strength indicates what a useful amount of adhesion for the adhesive composition would be.  
because Clapper teaches that adhesion is important, provides examples that have an overlapping range with the claimed peel adhesion indicating that this level of adhesion would be desired and Anders indicates that acrylic acid and hydroxyethyl acrylate monomers indicated to be preferably present in Clapper help provide improved adhesion to polar substrates and as such it would be obvious to one of ordinary skill in the art at the time of filling to alter the amount of the acrylic acid and hydroxyethyl acrylate monomers with the ranges provided by Clapper as indicated by Ander to provide improved adhesion to polar substrates such as stainless steel thereby providing the claimed peel adhesion.  
Concerning claim 2 Clapper teaches the pressure sensitive adhesive composition of claim 1 as is indicated above.  Clapper further teaches that the polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0025)

    PNG
    media_image1.png
    132
    283
    media_image1.png
    Greyscale

Where R1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0026-0027).   This monomer is an branched alkyl (meth)acrylate which has a minimum number of carbon atoms in the alkyl group of 12 carbon atoms and can have as many as 32 carbon atoms .  This alkyl group is indicated to be capable of being derived from biomass and to have part or all of the feedstock used to make the indicated structure be derived from biomass (paragraph 0031).  

Alternatively as was previously stated this alkyl group is indicated to be capable of being derived from biomass and to have part or all of the feedstock used to make the indicated structure be derived from biomass (paragraph 0031).  
As such it would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed biomass derived alkyl group because Clapper teaches that the alkyl group can be partially or fully biomass and that it is desirable to do so.  
When this branched alkyl monomer has a number of carbon atoms of 14 or higher this corresponds to the components of the claimed composition as is indicated in the indication of overlapping range of the number of carbon atoms indicated in the discussion of claim 1.  
The amount of 51-99 parts by weight of the Guerbet (meth)acrylate ester monomer out of 100 parts by weight corresponds to an overlapping range with the claimed range of more than 70%.  It should also be noticed that the exemplary polymers made are made from 28.5 g of Guerbet (meth)acrylate out of 30 grams of monomer or 95 % of the polymer is made from the Guerbet (meth)acrylate monomer (paragraph 0097)
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the indicated monomer because Clapper teaches an overlapping range with the claimed range. 
Concerning claim 3 Clapper teaches the pressure sensitive adhesive composition of claim 2 as is indicated above. The polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0025)

    PNG
    media_image1.png
    132
    283
    media_image1.png
    Greyscale

Where R1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0026-0027).   This monomer is an branched alkyl (meth)acrylate which has a minimum number of carbon atoms in the alkyl group of 12 carbon atoms.  This alkyl group is indicated to be capable of being derived from biomass and to have part or all of the feedstock used to make the indicated structure be derived from biomass (paragraph 0031).   As this monomer is indicate to be present in an amount of at least 51 parts by weight per 100 parts of monomer then it would also be present in an amount of greater than 50% by weight of the all alkyl (meth)acrylates in the polymer and so would meet the claimed limitation. 
Concerning claim 4 Clapper teaches the pressure sensitive composition of claims 2 as is indicated above and further teaches that the polymer comprises at least on monomer derived from a 2 alkyl alkanol, known as a guerbet alkanol (paragraph 0018). The Guerbet alkanols used are indicated to have from 12 to 32 carbon atoms and result in a (meth)acrylate with a branched alkyl group (paragraph 0020-0023).  As was indicated in the discussion of claim 1 above the range of from 12-32 corresponds to an overlapping range with the claimed range indicated in claim 1 of 14 or more carbon atoms. Additionally 
because Clapper teaches that at least one guerbet (meth)acylate monomer is used which includes 2 or more. 
Concerning claim 5 Clapper teaches the pressure sensitive adhesive of claim 1 as is indicated above.  Clapper further teaches that the pressure sensitive composition may further comprise an acid containing monomer (paragraph 0034) which is generally selected form ethylenically unsaturated carboxylic acids (paragraph 0035) and which is preferably present in an amount of from 0.5 to 15 parts by weight (paragraph 0035).  
This is an overlapping range with the claimed range of greater than 1 %. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the indicated monomer because Clapper teaches an overlapping range with the claimed range. 
Concerning claim 6 Clapper teaches the pressure sensitive adhesive of claim 1 as is indicated above.  Clapper further teaches that the pressure sensitive composition may further comprise an acid containing monomer (paragraph 0034) which is generally selected form ethylenically unsaturated carboxylic acids (paragraph 0035) and which is preferably present in an amount of from 0.5 to 15 parts by weight (paragraph 0035).  Clapping additionally indicates that pressure sensitive adhesive copolymer can further comprise polar monomers (paragraph 0035) of which preferred ones includes 2-hydroxyethyl (meth)acrylate and which are indicated to be present in amounts of preferably 0.5 to 10 parts by weight based on 100 parts by weight total monomer (paragraph 0038).  Thus given the amounts 
This is an overlapping range with the claimed range of greater than 0.5. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use a pressure sensitive adhesive having the claimed combination of carboxy group containing monomer and hydroxy group containing monomer with the claimed content ratio because Clapper teaches that both carboxy group containing monomers and hydroxy group containing monomers can be used in the polymer and provides amounts of each monomer which would indicate an overlapping range with the claimed content. 
Concerning claim 10 Clapper teaches that the polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0025)

    PNG
    media_image1.png
    132
    283
    media_image1.png
    Greyscale

Where R1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0026-0027). This corresponds the claimed monomer structure where the claimed R2 is a C6-C18 alkyl and where the claimed  R3 is a C4-C14 alkyl which are within the claimed range.  Moreover the claimed sum of R2 and R3 from the monomer of Clapper would range from 10 to 30 which 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed monomer in the pressure sensitive adhesive of Clapper because Clapper teaches a monomer having the same structure and having an overlapping range with the claimed range of carbon atoms. 

6.	Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clapper (US 2011/02377725 A1) in view of Ander (US 2006/0052561 A1) and Tanaka (US 2016/0017194 A1) as applied to claim 1 above, and further in view of Kavanagh (US 2009/0208740 A1) .
	Concerning claim 1 Clapper in view of Ander and Tanaka teaches the pressure sensitive sheet of claim 1 as is indicated above. Clapper further teaches that the pressure sensitive adhesive composition can be crosslinked including by post added crosslinkers such as multifunctional benzophenones and triazines (paragraph 0039) which would be considered to be crosslinking agents. 
Clapper does not specifically teach the use of one of the claimed crosslinking agents. As is indicated above Clapper does indicate that that the pressure sensitive composition may further comprise an acid containing monomer (paragraph 0034) which is generally selected form ethylenically unsaturated carboxylic acids (paragraph 0035) and which is preferably present in an amount of from 0.5 to 15 parts by weight (paragraph 0035).  
Kavanagh is drawn to pressure sensitive adhesive compositions comprising an acid functional (meth)acrylate copolymer (abstract). Kavanagh indicates crosslinking agents such as multifunctional 
It should be noted that aziridine crosslinking agents would also be considered to be amine crosslinking agents as the aziridine group is a cyclic amine. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the pressure sensitive composition of Clapper in view of Ander and Tanaka to replace the crosslinker of Clapper with the aziridine crosslinking agent of Kavanagh for the purpose of providing the improved properties of the aziridine crosslinking agent over traditional crosslinking agents as taught by Kavanagh, thereby giving the claimed crosslinking agent.

7.	Claim 1-6, 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traser (US 2014/0234562 A1) in view of Ander (US 2006/0052561 A1) or alternatively Traser (US 2014/0234562 A1) in view of Ander (US 2006/0052561 A1) and Tanaka (US 2016/0017194 A1).
Concerning claim 1, 8 Traser teaches a multilayer pressure sensitive adhesive having a first pressure sensitive adhesive layer (abstract) which corresponds to the claimed pressure sensitive adhesive sheet having a pressure sensitive adhesive layer formed from a pressure sensitive adhesive composition.  The pressure sensitive adhesive is indicated to be a (meth)acrylate adhesive comprising at least one monomer derived from a 2 alkyl alkanol also known as Guerbet alkanols (paragraph 0021). The molar carbon number average of the 2-alhyl alkanols of the Guerbet (meth)acrylates is from 12 to 32 
Traser indicates that it is highly desirable to replace all or part of the petroleum based feed stocks used in acrylic pressure sensitive adhesives with those derived from renewable sources such as plats (paragraph 0032). Additionally it is preferred that in particular the Guerbet alkanol ester (meth)acrylate is completely derived from biological material (paragraph 0034). 
Traser indicates that the pressure sensitive adhesive composition includes a tackifer  and that the tackifier can include hydrogenated rosin resins, hydrogenated esterified rosin resins and hydrogenated terpene resins and the tackifier is indicated to be present in an amount of from 5 to 30 parts per 100 parts of the (meth)acrylate ester polymer (paragraph 0076). This range of the amount of the tackifier is within the claimed range of less than 40parts by weight or less to 100 parts of the acrylic polymer. 
Concerning the amount of biomass derived carbon atoms, the amount of biomass derived carbon atoms in the acrylic polymer would be a result of the production process used to make acrylic polymer of the pressure sensitive adhesive and in particular from what starting materials are used to make the acrylic polymer, even though the final acrylic polymer has the same chemical structure.  As such the amount of the biomass derived would be considered to be a product by process limitation. 
Traser does not explicitly teach that the alkyl having the biomass derived alkyl group with 14 or more carbon atoms at its ester terminus is present in an amount of 10% by weight or more, at least 50% of all carbons in the pressure sensitive adhesive are biomass derived carbons, that at least 50% of all 
Concerning the amount of alkyl (meth)acrylate having the biomass derived alkyl group with 14 or more carbon at its ester terminus as is stated above Traser indicates that the Guerbet (meth)Acrylate is indicated to be present in an amount of the adhesive copolymer of 51-99 part by weight relative to 100 parts of total monomer (paragraph 0028) and that these Guerbet (meth)acrylates have a alkyl group which is from 12 to 32 carbon atoms (paragraph 0023) and that the Guerbet alkanol ester (meth)acrylate is completely derived from biological material (paragraph 0034).  As such when the alkyl group which is used has a number of 14 or more which make up approximately 90.4 % of the range of the carbon atoms indicated by Traser, this would give the claimed amount of the alkyl  (meth)acrylate having the biomass derived alkyl group with 14 or more carbon atoms at its ester terminus as this would result in 51-99 wt% of monomer being of this group which is inside the claimed amount of 10% by weight or greater.  As such the number of carbon atoms in the Guerbet (meth)acrylate taught by Traser provides a greatly overlapping range with the claimed range of the number of carbon atoms. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed the alkyl  (meth)acrylate having the biomass derived alkyl group with 14 or more carbon atoms at its ester terminus in the claimed amount because Traser teaches the (meth)acrylate with a greatly overlapping amount of carbon atoms present in the claimed amount. 
Concerning the claimed indication that at least 50% of all carbon in the pressure sensitive adhesive are biomass derived carbons.  Traser teaches further teaches that at least 40 wt% of the pressure sensitive adhesive composition can be preferably derived from biological material (paragraph 
Additionally, as is indicated above Traser teaches that the polymer used in the adhesive composition is indicated to comprises a copolymer of 51-99 parts by weight of Guerbet (meth)acrylates relative to 100 parts total monomer (paragraph 0028). It should be noticed that the monomer formed from Guerbet alkanols are indicated to comprise C12-C32 alkyl groups (paragraph 0023). The acrylate or methacrylate group would comprise from 3 to 4 carbon atoms.  This indicates that if the Guerbet alkanols are 100 % biomass derived that the monomer comprises approximately 75 % to 91.4 % of bioderived carbons.  This with the amount of the Guerbet (meth)acrylate in the monomer of from 51-99 wt% would indicate that the amount of biomass derived carbons in the acrylic polymer will be at very least an overlapping range with the claimed range of greater than 50 wt% or 60 wt%. 
Traser also generally teaches that it is both economically and socially beneficial to replace some or all of the petroleum based feedstocks with those derived from renewable sources such as plants (paragraph 0032). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of biomass derived carbons in the pressure sensitive adhesive because Traser teaches both an overlapping range with the claimed ranges of the biomass derived carbon atoms and further generally teaches that it is both economically and socially beneficial to replace some or all petroleum feedstock with those derived from renewable sources such as plants. 
Concerning the amount of carbons in the tackifier which are biomasss derived carbons Traser further teaches that the pressure sensitive adhesive composition includes a tackifer and that the tackifier can include hydrogenated rosin resins, hydrogenated esterified rosin resins and hydrogenated terpene resins and the tackifier is indicated to be present in an amount of from 5 to 30 parts per 100 
Applicants specification indicates that rosin based and terpene based tackifier resins would correspond to tackifires that are derived from a plant which are used to increase the biomass carbon ratio of the pressure sensitive adhesive (applicants specification paragraph 0079).  As such the rosin and terprene based tackfiers of Traser would be expected to have the claimed amount of the biomass carbon atoms as they are among the listed plant based which are used to provide the indicated biomass carbon ratio of the tackifier. Traser teaches further teaches that at least 40 wt% of the pressure sensitive adhesive composition can be preferably derived from biological material (paragraph 0131) which would include the tackifier present in the pressure sensitive adhesive composition.  
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its 
It would have been obvious to one of ordinary skill in the art at the time of filling to use rosin or terpentine based tackifiers of Traser which correspond to the claimed tackifier in the claimed amount having the claimed biomass derived amount of carbons because Traser teaches that these tackifiers are tackifiers that can be used in the pressure sensitive adhesive composition. 
Alternatively if this is not the case Tanaka is drawn to pressure sensitive adhesives that have a biomass degree of 50% by weight or more a biomass degree of 50% by weight or more and preferably 60% by weight or more and more preferably 70% by weight or more (paragraph 0020) which are indicated to be capable of being acrylic pressure sensitive adhesives (paragraph 0022).  Tanaka further teaches that rosin or terpene based tackifiers produced from a plant-derived raw material is preferably used as tackifier so that the biomass degree can be increased (paragraph 0058).  In order for the tackifier to increase the biomass degree of the pressure sensitive adhesive composition that is indicated to have a biomass degree of 50% by weight or more, the tackifier must have a biomass degree of 50 % by weight or more. Examples include raw rosin such as gum rosin,  wood rosin and tall oil rosin (paragraph 0061) which would be expected to be made of 100% biomass carbon atoms as these tackifiers are a biologically made product.  Tanaka further teaches that the high biomass degree is desired because petroleum based pressure sensitive adhesives contribute to the depletion of oil resources and are not environmentally conscious because of the emission of carbon dioxide as such the use of plant derived raw materials has been recommended (paragraph 0004). 
It would have been obvious to alter the composition of Traser to have the indicated biomass derived carbon atoms of Tanaka of 50% by mass or more or 60% by mass or more and to include the tackifiers of Tanaka which has a biomass degree of 50% by weight or more in the claimed amount  for the purpose of providing a more environmentally friendly pressure sensitive adhesive and to provide a more environmentally friendly tackifier for the biomass derived pressure sensitive composition of Clapper and Clapper teaches an overlapping range with the claimed range of the amount of the tackifier. 
Traser indicates that there is still a need for pressure sensitive adhesive films having improved adhesion characteristic in particular with respect to peel forces (paragraph 0010) and that the pressure sensitive adhesive films are particularly drawn to  those that combine good peel forces on substrates without the necessity of excessive tackifier use (paragraph 0013), and Indicates that central to all pressure sensitive adhesives is a desired balance of adhesion and cohesion that is often achieved by optimizing the physical properties of the acrylic elastomer such as glass transition temperature and modulus and often tackifiers or plasticizers are used to modulate the Tg an modulus into an optimal pressure sensitive adhesive range (paragraph 0007). 
Traser further teaches that the copolymer of the pressure sensitive adhesive film includes from preferably 0.5 to 15 parts of an acid functional monomers which are preferably ethylenically unsaturated carboxylic acids such as (meth)acrylic acids (paragraph 0056) and can further include additional highly polyar monomers  such as hydroxyalkyl acrylates  (paragraph 0046) which are indicated to preferably be present in an amount of 0.5 to 10 parts by weight (paragraph 0047). 
Ander is drawn to pressure sensitive adhesives (abstract) and teaches that the use of acrylic acid monomer helps provide high adhesion  to polar surfaces because of the strong interaction of the strongly polar carboxyl group of acrylic acid to  the polar or semipolar substrates (paragraph 0008) which would include metals (paragraph 0004) such as stainless steel.  Additionally Ander indicates that the use polar (meth)acrylates such as 2-hydoxyethyl acrylate, 3-hydroxypropyl acrylate and 4-hydroxybutyl acrylate can help provide high tack for pressure sensitives adhesives by the presence of the polar groups such as  hydroxyl groups (paragraph 0012).  The use of the monomers such as the hydoxy containing (meth)acrylates is indicated to improve the adhesion of the pressure sensitive adhesive up to 50 N/25 mm to polar surfaces (paragraph 0040), which would correspond to 40 N /20 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the amount of carboxylic acid monomer and hydroxyalkyl acrylate monomer present in the pressure sensitive adhesive composition of Traser for the purpose of providing improved adhesion as is taught by Ander for the purpose of providing improved adhesion because Traser indicates that the pressure sensitive adhesive is intended to provide good peeling adhesion and teaches monomers which Ander indicates provide improved adhesion including to polar substrates such as stainless steel and which indicates a desired level of adhesion which is within the claimed range of the peel strength. 
Concerning claim 2 Traser indicates that the Guerbet (meth)Acrylate is indicated to be present in an amount of the adhesive copolymer of 51-99 part by weight relative to 100 parts of total monomer (paragraph 0028) and that these Guerbet (meth)acrylates have a alkyl group which is from 12 to 32 carbon atoms (paragraph 0023) and that the Guerbet alkanol ester (meth)acrylate is completely derived from biological material (paragraph 0034).  This would indicate an overlapping range with the claimed ragne of the alkyl (meth)Acrylate having the biomass derived alkyl group with 12 or more carbon atoms of 70% or more as the range of the Guerbet (meth)acrylate is indicated to be from 51 to 99 wt% of the polymer. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
because Traser teaches the (meth)acrylate is present in an overlapping range with the claimed range. 
Concerning claim 3 Traser indicates that the Guerbet (meth)Acrylate is indicated to be present in an amount of the adhesive copolymer of 51-99 part by weight relative to 100 parts of total monomer (paragraph 0028) and that these Guerbet (meth)acrylates have a alkyl group which is from 12 to 32 carbon atoms (paragraph 0023) and that the Guerbet alkanol ester (meth)acrylate is completely derived from biological material (paragraph 0034).  
Guerbet alkanol ester (meth)acrylates are indicated to have a structure of (paragraph 0027)

    PNG
    media_image2.png
    86
    188
    media_image2.png
    Greyscale

Where R1 and R2 are each independently C4 to C14 saturate and branched or linear alkyl.  As such the Guerbet alkanol ester (meth)acrylate would be considered to be a branched alkyl group with 12 or more carbon atoms at its ester terminus. 
This would indicate a range of the Guerber alkanol ester (meth)acrylate within the claimed range of the alkyl (meth)Acrylate having the biomass derived alkyl group with 12 or more carbon atoms of 20% or more as the range of the Guerbet (meth)acrylate is indicated to be from 51 to 99 wt% of the polymer. 
Concerning claim 4 Traser further teaches that present in the pressure sensitive adhesive film are (meth)acrylate adhesives comprising at least one monomer derived from  2-alkyl alkanol (paragraph 0021) ) and that the Guerbet alkanol ester (meth)acrylate is completely derived from biological material (paragraph 0034) indicating that more than one of the monomers can be derived from the indicated 2-
It would have been obvious to one of ordinary skill in the art at the time of filing to use a mixture of 2 or more alkyl (meth)acrylates having biomass derived alkyl groups with 12 or more carbon atoms because Traser indicates that more than one Guerbet (meth)acrylate having the indicated number of carbon atoms can be use which would correspond to the claimed 2 or more. 
Concerning claim 5 Traser further teaches that the copolymer of the pressure sensitive adhesive film includes from preferably 0.5 to 15 parts of an acid functional monomers which are preferably ethylenically unsaturated carboxylic acids such as (meth)acrylic acids (paragraph 0056). This is an overlapping range with the claimed range of more than 1% by weight. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of carboxy group containing monomer because Traser teaches an overlapping range with the claimed range. 
Concerning claim 6 Traser further teaches that the copolymer of the pressure sensitive adhesive film includes from preferably 0.5 to 15 parts of an acid functional monomers which are preferably ethylenically unsaturated carboxylic acids such as (meth)acrylic acids (paragraph 0056) and can further include additional highly polar monomers  such as hydroxyalkyl acrylates  (paragraph 0046) which are indicated to preferably be present in an amount of 0.5 to 10 parts by weight (paragraph 0047). 

This is an overlapping range with the claimed range of greater than 0.5. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use a pressure sensitive adhesive having the claimed combination of carboxy group containing monomer and hydroxy group containing monomer with the claimed content ratio because Traser teaches that both carboxy group containing monomers and hydroxy group containing monomers can be used in the polymer and provides amounts of each monomer which would indicate an overlapping range with the claimed content. 
Concerning claim 10 Traser indicates that the Guerbet (meth)Acrylate is indicated to be present in an amount of the adhesive copolymer of 51-99 part by weight relative to 100 parts of total monomer (paragraph 0028) and that these Guerbet (meth)acrylates have a alkyl group which is from 12 to 32 carbon atoms (paragraph 0023) and that the Guerbet alkanol ester (meth)acrylate is completely derived from biological material (paragraph 0034).  The Guerbet (meth)acrylate ester monomer is indicated to have a preferable formula of (paragraph 0027)

    PNG
    media_image1.png
    132
    283
    media_image1.png
    Greyscale

Where R1 and R2 are each independently C4-C14 saturated and branched or linear alkyl and R3 is H or CH3 (paragraphs 0027). This corresponds the claimed monomer structure where the claimed R2 is a 6-C18 alkyl and where the claimed  R3 is a C4-C14 alkyl which are within the claimed range.  Moreover the claimed sum of R2 and R3 from the monomer of Traser would range from 10 to 30 which is an overlapping range with the claimed range of 22 to 34.  As such the monomer of Traser differs from the claimed monomer only in the total number of carbon atoms in the alkyl group but teaches an overlapping range with the claimed range 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed monomer in the pressure sensitive adhesive of Clapper because Clapper teaches a monomer having the same structure and having an overlapping range with the claimed range of carbon atoms. 
Concerning claim 11-12 Traser further teaches that the pressure sensitive adhesive composition which makes the pressure sensitive adhesive sheet can further include a crosslinking agent such as isocyanates and  epoxy containing crosslinking agents (paragraph 0050). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use one of the claimed crosslinking agents because Traser teaches that a crosslinking agent can be used and indicates that isocyanate and epoxy crosslinking agents can be used in the pressure sensitive composition. 


Response to Arguments
8.	Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Clapper  in view of Tanaka  that the peel adhesive to stainless steel of 32 to 101 N/dm does not corresponds to 16 to 50.5 N/20 because dm equals 100 mm. . 
This argument is not found to be persuasive because although applicant is correct in the previously indicated miscalculation of the peel strength of the examples in Clapper, a recalculation of the peel strength using the 1 dm = to 100 mm value gives that the examples of Clapper that the examples previously indicated would correspond to 6.4 to 20.2 N/ 20 mm.  These values provide an overlapping range with the claimed range of greater than 14 N/ 20 mm.  These examples also indicate that a Guerbet (meth)acrylate ester monomer is used and gives a majority of inventive examples that have Guerber (meth)acrylate ester monomers have 14-18 carbon atoms in the alkyl group (paragraph 0099 Table 6 examples 15-28 and paragraph 0073 Table 1). 
Clapper does teach that central to all pressure sensitive adhesives is a desired balance of adhesion and cohesion that is often achieved by optimizing the physical properties of the acrylic elastomer such as glass transition temperature and modulus and often tackifiers or plasticizers are used to modulate the Tg an modulus into an optimal pressure sensitive adhesive range (paragraph 0007) and that adhesion can be measured by the peel strength of the adhesive (paragraph 0004).  
Clapper moreover teaches that the adhesive polymer includes acid functional monomer which are generally selected from ethyleneically unsaturated carboxylic acids such as (meth)acrylic acids 
The new reference of Ander high adhesion  to polar surfaces resulting from acrylic acid monomers because of the strong interaction of the strongly polar carboxyl group of acrylic acid to  the polar or semipolar substrates (paragraph 0008) which would include metals (paragraph 0004) such as stainless steel.  Additionally Ander indicates that the use polar (meth)acrylates such as 2-hydoxyethyl acrylate, 3-hydroxypropyl acrylate and 4-hydroxybutyl acrylate can help provide high tack for pressure sensitives adhesives by the presence of the polar groups such as  hydroxyl groups (paragraph 0012).  The use of the monomers such as the hydroxy containing (meth)acrylates is indicated to improve the adhesion of the pressure sensitive adhesive up to 50 N/25 mm to polar surfaces (paragraph 0040), which would correspond to 40 N /20 mm. The use of these monomers is also indicated to improve the adhesion to substrates that are non polar (paragraph 0040). As such Ander teaches that both acrylic acid and hydroxyethylacrylate can be used to increase adhesion to polar substrates such as stainless steel, and that this improvement as provided by the monomer can provide an adhesion of up to 40 N/20 mm. The indication of adhesion would correspond to the claimed property of peel strength and would indicate a higher amount of peel strength then is claimed. 
As such the combination of Clapper which indicates that particular peel strengths on steel are useful and Anders which indicates what monomers can be used in order to give higher peels strengths of polar substrates such as stainless steel would motivate one of ordinary skill in the art at the time of filling to provide the claimed amount of peel adhesion to steel. 

Conclusion
9.	 Claims 1-6, 8, 10-12 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DAVID L MILLER/Examiner, Art Unit 1763                  
                                                                                                                                                                                      /ARRIE L REUTHER/Primary Examiner, Art Unit 1763